EXHIBIT 10(m)

 

6-24-2008

 

BEMIS COMPANY, INC.

2007 STOCK INCENTIVE PLAN

(As Amended and Restated Effective January 1, 2008)

 

1.                                       Purpose of Plan.

 

Under the Bemis Company, Inc. 2007 Stock Incentive Plan (the “Plan”), the
Company may grant both Options and Equity Units to Employees and Directors.  The
Plan is designed to enable the Company and its Subsidiaries to attract, retain
and motivate Participants by providing them the opportunity to acquire equity
ownership in the Company.

 

2.                                       Definitions.

 

The following defined terms are used in this Plan:

 

2.1                                 “Board” means the Board of Directors of the
Company.

 

2.2                                 “Broker Exercise Notice” means a notice
whereby a Participant, upon exercise of an Option, irrevocably instructs a
broker or dealer to sell a sufficient number of shares or loan a sufficient
amount of money to pay all or a portion of the exercise price of the Option
and/or any related withholding tax obligations and remit such sums to the
Company and directs the Company to deliver stock certificates to be issued upon
such exercise directly to such broker or dealer.

 

2.3                                 “Change of Control Event” means an event
described in Section 10.1 (including a Code §409A Event as defined in
Section 10.2).

 

2.4                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

2.5                                 “Committee” means the compensation committee
appointed under Section 3 to administer the Plan.

 

2.6                                 “Common Stock” means the common stock of the
Company, par value $.10 per share, or the number and kind of shares of stock or
other securities into which such Common Stock may be changed in accordance with
Section 4.3.

 

2.7                                 “Company” means Bemis Company, Inc., a
Missouri corporation.

 

2.8                                 “Control Group” means the Company and any
trade or business under common control with the Company within the meaning of
Code §414(b) and (c).

 

2.9                                 “Director” means a member of the Board.

 

2.10                           A Participant has a “Disability” if, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of at least 12 months:

 

 

1

--------------------------------------------------------------------------------


 

(a)                                  The Participant is unable to engage in any
substantial gainful activity, or

 

(b)                                 The Participant has received income
replacement benefits for a period of at least three months under a Participating
Employer’s accident and health plan.

 

2.11                           “Employee” means a common law employee of the
Company or a Subsidiary.

 

2.12                           “Equity Unit” means a right to receive a share of
Common Stock, subject to terms established under Section 7.

 

2.13                           “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

 

2.14                           “Expiration Date” means the date an Option is
scheduled to expire and no longer be exercisable.

 

2.15                           “Fair Market Value” of a share of Common Stock as
of a particular day means the closing price of a share of the Company’s Common
Stock on the New York Stock Exchange on such day, or if no sale has been made on
such exchange on such day, on the last preceding day on which any such sale was
made.

 

2.16                           “Incentive Stock Option” means a right to
purchase Common Stock granted to an Employee pursuant to Section 6.1 that
qualifies as an “incentive stock option” within the meaning of Code § 422.

 

2.17                           “Non-Qualified Stock Option” means a right to
purchase Common Stock granted to an Employee or Director pursuant to Section 6.1
or 6.2 that does not qualify as an Incentive Stock Option.

 

2.18                           “Officer” means an Employee who has been
designated by the Board to serve as an executive officer of the Company.

 

2.19                           “Option” means an Incentive Stock Option or a
Non-Qualified Stock Option.

 

2.20                           “Participant” means an Employee or Director who
has been designated as such.

 

2.21                           “Payment Date” is defined in Section 8.5.

 

2.22                           “Performance Period” means the period of time
over which Equity Units are earned or become vested.

 

2.23                           “Previously Acquired Shares” means shares of
Common Stock that are already owned by a Participant.

 

2.24                           “Securities Act” means the Securities Act of
1933, as amended.

 

2.25                           “Separation from Service” is defined in
applicable guidance under Code §409A, which generally provides that:

 

2

--------------------------------------------------------------------------------


 

(1)                                  a Participant will be deemed to have a
Separation from Service only if the Participant ceases to perform any services
for the Company and other members of the Control Group, or the Participant
continues to provide only “insignificant” services;

 

(2)                                  service is “insignificant” if it is
performed at a rate that is no more than 20% of the average level of services
provided by the Participant for the preceding three full calendar years;

 

(3)                                  a bona fide leave of absence will not be
considered a Separation from Service for the first six months of such leave or
until the Participant no longer has a right to reemployment by statute or
contract, whichever is longer;

 

(4)                                  transfer to an employer in which the
Company or another member of the Control Group has at least 50% ownership
interest is not a Separation from Service; and

 

(5)                                  for purposes of determining benefits earned
by a Participant for service as a Director, Separation from Service occurs when
he or she ceases to be a Director.

 

2.26                           “Subsidiary” means any entity in which the
Company has a direct or indirect ownership interest sufficient so that the
entity is a member of the Control Group.

 

2.27                           “Year” means the 12-month period ending each
December 31.

 

3.                                       Plan Administration.

 

Except to the extent the Plan explicitly reserves responsibility to the Board,
the Plan shall be administered by the compensation committee (the “Committee”)
appointed by the Board.  The Committee shall consist solely of not less than two
members of the Board who are considered (i) non-employee directors within the
meaning of Exchange Act Rule 16b-3 and (ii) outside directors within the meaning
of Code § 162(m).  If no such Committee is appointed, the Plan shall be
administered by the Board and all references to the Committee shall be deemed
references to the Board.  If the Board determines that an individual appointed
to the Committee does not meet any of the criteria for Committee membership, the
actions of the Committee taken prior to that determination due to the
appointment of that individual shall remain in effect unless the Board
determines otherwise.

 

The Committee (and in the absence of a Committee, the Board) shall have the
following authority, subject to the terms of the Plan:

 

(a)                                  To determine which Employees and Directors
will be designated as Participants.

 

(b)                                 To determine the terms of each Option
including the number of shares of Common Stock subject to the Option, the
exercise price, the terms under which the Option will

 

3

--------------------------------------------------------------------------------


 

vest or become exercisable, the Expiration Date of the Option, and the period of
time (if any) following Separation from Service that the option may be
exercised.

 

(c)                                  To determine whether the Option will be
granted as an Incentive Stock Option or as a Non-Qualified Stock Option,
recognizing that Incentive Stock Options can be granted only to Employees and
not to non-employee Directors.

 

(d)                                 To determine the terms of each award of
Equity Units, including any performance goals or other requirements that must be
met for the underlying shares of Common Stock to be distributed.

 

(e)                                  To modify the terms of any outstanding
Option or Equity Unit in any manner permitted by the Plan as then in effect, or
to cancel the Option or Equity Unit, subject to the following:

 

(1)                                  Subject to Section 4.3, outstanding Options
granted under this Plan shall not be repriced.

 

(2)                                  If the modification or cancellation
adversely affects a Participant, it will not apply to that Participant without
his or her consent, unless required by law or necessary to avoid adverse tax
treatment.

 

(f)                                    To delegate to one or more Employees all
or any part of its authority under the Plan with regard to granting and
administering Options or Equity Units for persons who are not then subject to
the reporting requirements of Section 16 of the Exchange Act.  (However, Options
or Equity Units so granted generally will not qualify as “performance-based
compensation” for purposes of Code § 162(m).)

 

(g)                                 To exercise discretionary authority to
construe the terms of the Plan and to make all decisions and interpretations
necessary or advisable to operate the Plan.

 

4.                                       Shares Available for Issuance.

 

4.1                                 Maximum Number of Shares Available.  Subject
to adjustment as provided in Section 4.3, the maximum number of shares of Common
Stock that will be available for issuance under the Plan will be 6,000,000
shares of Common Stock plus any shares of Common Stock which, as of the date the
Plan is approved by the shareholders of the Company, are reserved for issuance
under the Company’s 2001 Stock Incentive Plan and which are not thereafter
issued.

 

4.2                                 Accounting for Incentive Awards.  Shares of
Common Stock that are issued under the Plan or are subject to outstanding
Options or Equity Units will be applied to reduce the maximum number of shares
of Common Stock remaining available for issuance under the Plan.  Any shares of
Common Stock that are subject to an Option or Equity Unit that lapses, expires,
is forfeited or for any reason is terminated unexercised or unvested will
automatically again become available for issuance under the Plan.  However,
shares withheld for the purpose of paying applicable withholding taxes will not
again become available for issuance under the Plan.

 

4

--------------------------------------------------------------------------------


 

4.3                                 Adjustments.  In the event of any
reorganization, merger, consolidation, recapitalization, liquidation,
reclassification, stock dividend, stock split, combination of shares, rights
offering, divestiture or extraordinary dividend (including a spin-off) or any
other change in the corporate structure or shares of the Company, the Committee
(or, if the Company is not the surviving corporation in any such transaction,
the board of directors of the surviving corporation) will make appropriate
adjustment (which determination will be conclusive) as to the number and kind of
securities available for issuance under the Plan and, in order to prevent
dilution or enlargement of the rights of the Participants, the number, kind and,
where applicable, exercise price of securities subject to outstanding Options or
Equity Units.

 

5.                                       Participation.

 

The Board or Committee may designate any Employee or Director as a Participant.

 

6.                                       Options.

 

6.1                                 Grants to Employees.    The Committee may
grant Options to Employees, subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion.  The Committee may designate whether an Option is to be
considered an Incentive Stock Option or a Non-Qualified Stock Option.  The
aggregate number of shares on which Options may be granted to any one Employee
during any calendar year may not exceed 25% of the 6,000,000 shares of Common
Stock available for issuance under the Plan.  If an Option granted to an
Employee is canceled, said Option will nevertheless be included in applying said
25% limit.

 

6.2                                 Grants to Non-Employee Directors.  The
Committee may grant Non-Qualified Stock Options to Directors who are not
Employees, subject to such terms and conditions, consistent with the other
provisions of the Plan, as may be determined by the Committee in its sole
discretion.

 

6.3                                 Exercise Price.  The per share price to be
paid upon exercise of an Option will be determined at the time of the Option
grant.  The per share price to be paid by a Participant upon exercise of an
Option will be not less than 100% of the Fair Market Value of one share of
Common Stock on the date of grant.

 

6.4                                 Exercisability and Duration.  An Option will
become exercisable at such times and in such installments as may be determined
by the Committee at the time of grant.  Unless otherwise determined by the
Committee at the time of grant, the Expiration Date of each Option will be 10
years from its date of grant.

 

6.5                                 Payment of Exercise Price.  The total
purchase price of the shares to be purchased upon exercise of an Option will be
paid entirely in cash (including check, bank draft or money order); provided,
however, that the Committee may allow such payments to be made, in whole or in
part, by tender of a Broker Exercise Notice, tender of Previously Acquired
Shares, Attestation, or by a combination of such methods.  “Attestation” means
delivery by a Participant to the Company of a written affidavit of ownership of
Previously Acquired Shares the Fair Market Value of which is then

 

5

--------------------------------------------------------------------------------


 

applied to the exercise price of the Option in lieu of actual delivery of such
Previously Acquired Shares.  Upon receipt of such Attestation of Previously
Acquired Shares and payment for any portion of the exercise price not paid by
Attestation, the Company shall deliver to the Participant a stock certificate
for the number of Option shares so exercised, minus the number of Previously
Acquired Shares attested to in the written affidavit, and minus any shares
withheld to cover tax obligations.

 

6.6                                 Manner of Exercise.  An Option may be
exercised by a Participant in whole or in part from time to time, subject to the
conditions contained in the Plan and in the agreement evidencing such Option, by
delivering in person, by facsimile or electronic transmission or through the
mail, a written notice of exercise to the Company (Attention:  Secretary) at its
principal executive office in Neenah, Wisconsin and paying in full the total
exercise price for the shares of Common Stock to be purchased in accordance with
Section 6.5 of the Plan.  The Committee may permit a Participant to enter into a
written plan pursuant to Exchange Act Rule 10b5-1 specifying the date or dates
the Participant’s Options will automatically be exercised.

 

7.                                       Equity Units.

 

7.1                                 Grants.  An Employee or Director may be
granted one or more Equity Units under the Plan, and such Equity Units will be
subject to such terms and conditions, consistent with the other provisions of
the Plan, as may be determined by the Committee.  The Committee may impose such
restrictions or conditions, not inconsistent with the provisions of the Plan, to
the vesting of such Equity Units as it deems appropriate, including, without
limitation, that the Participant remain in the continuous employ of the Company
or any Subsidiary until the end of the Performance Period established for said
Equity Units or that the Participant or the Company (or any Subsidiary or
division thereof) satisfy certain performance goals or criteria during the
Performance Period.

 

7.2                                 Payments.  Upon satisfaction of all
applicable restrictions and conditions for payment, each Equity Unit will be
payable in the form of a share of Common Stock (less any applicable tax
withholding).  Payment with respect to an Equity Unit will occur as soon as
administratively feasible in the Year after the Year in which the Performance
Period for the Equity Unit ends.  Each Equity Unit may (but is not required to)
include the right to receive periodic payments from the Company equivalent to
the dividends paid on the underlying Common Stock.  Any such dividend
equivalents will be paid as of the dates the dividends are paid.

 

7.3                                 Holding Requirement Applicable to Grants
Made to Officers.  Equity Units granted to Officers are subject to the holding
requirement of this section.  Upon payment of such grants, half of the net
shares issued after any required tax withholding must be held and may not be
transferred by the Officer for at least three years after the date any
applicable restrictions or conditions for payment were satisfied.  The other
half of the shares may be sold or transferred immediately.  The Company may
adopt appropriate procedures to assure compliance with the holding requirement,
such as placing a legend on the share certificates or retaining possession of
the certificates until the three-year holding period expires.  If an Officer has
a Separation from Service, the holding requirement will no longer apply and the
individual will be free to sell or transfer the shares.  The holding requirement
does not apply to grants made to individuals who are not Officers.

 

6

--------------------------------------------------------------------------------


 

8.                                       Effect of Separation from Service.

 

8.1                                 Death or Disability.  If a Participant’s
Separation from Service occurs by reason of his or her death or Disability, then
the provisions of (a) and (b) shall apply:

 

(a)                                  Options outstanding at the time of said
Separation from Service will not expire as a result of said Separation from
Service but rather will vest and remain in effect for the remaining term of the
Option.  However, the Committee in its sole discretion may provide at the time
it grants an Option to a Participant that the Option will expire not later than
a fixed period of time after the Participant’s Separation from Service.

 

(b)                                 All Equity Units then held by the
Participant will vest.  The Company will transfer to the Participant (or to the
beneficiary, legal representative, heir, or legatee of a deceased Participant) a
number of shares of Common Stock equal to the number of the Participant’s
outstanding Equity Units, less any shares withheld to cover taxes.  Said
transfer shall occur as of a date or dates determined by the Committee which
shall not be later than December 31 of the Year in which the Participant died or
was determined to have a Disability.  However, as permitted by Code  §409A, in
cases where a Participant’s death or Disability occurred in October, November,
or December, payment shall be considered timely if made by the fifteenth day of
the third month after the month in which the Participant died or was determined
to have a Disability.

 

8.2                                 Separation from Service After Attaining
Applicable Age.  If a Participant’s Separation from Service occurs after he or
she has attained the applicable age specified in (a) and for a reason other than
the Participant’s death or Disability, then the provisions of (a) through
(e) shall apply:

 

(a)                                  The “applicable age” for purposes of this
section is:

 

(1)                                  For any Participant who is an Officer, the
applicable age is 60 with respect to Options and 55 with respect to Equity
Units.

 

(2)                                  For any Participant who is an Employee but
not an Officer, the applicable age is 65.

 

(b)                                 Options outstanding at the time of said
Separation from Service will not expire as a result of said Separation from
Service but rather will vest and remain in effect for the remaining term of the
Option.  However, the Committee in its sole discretion may provide at the time
it grants an Option to a Participant that the Option will expire not later than
a fixed period of time after the Participant’s Separation from Service.

 

(c)                                  A fraction of each outstanding grant of
Equity Units will be vested.  The fraction of a grant that will be vested is the
number of Equity Units in that grant, multiplied by a fraction (i) the numerator
of which is the number of months from the beginning of the Performance Period
for that grant through the month in which the Participant’s Separation from
Service occurred and (ii) the denominator of which is the total

 

7

--------------------------------------------------------------------------------


 

number of months in said Performance Period.  Except as otherwise provided by
the Committee, any Equity Units which are not vested will be forfeited.

 

(d)                                 However, if a Participant meets the
requirements of (1), his or her Equity Units will be vested as provided in (2).

 

(1)                                  The requirements of this paragraph (1) are
met if the Participant satisfies all three of the following requirements:

 

(A)                              The Participant is 60 or older on the date of
his or her Separation from Service;

 

(B)                                The Participant was born on or before
January 1, 1954; and

 

(C)                                The Participant was elected as an Officer
prior to January 1, 2007.

 

(2)                                  If the Participant meets the requirements
of (1):

 

                                                (A)                             
If the Participant’s Separation from Service occurs during the Year he or she
attained age 60:

 

(i)                                     All Equity Units awarded to the
Participant prior to the Year  he or she attained age 60 will be vested.

 

(ii)                                  All Equity Units awarded to the
Participant during the Year he or she attained age 60 will be vested to the
extent provided in section 8.2(c).

 

                                               
(B)                                If the Participant’s Separation from Service
occurs during or after the Year he or she attained age 61:

 

(i)                                     All Equity Units awarded to the
Participant prior to the Year he or she attained age 61 will be vested.

 

(ii)                                  Equity Units awarded to the Participant in
or after the Year  he or she attained age 61 will be vested to the extent
provided in section 8.2(c).

 

(C)                                However, the Committee may, in its sole
discretion, prescribe a longer or shorter vesting period with respect to Equity
Units awarded to a Participant in the Year he or she attains age 61 or any
subsequent Year.

 

(e)                                  The Company will transfer to the
Participant a number of shares of Common Stock equal to the number of the
Participant’s vested Equity Units (determined as provided in (c) or (d),
whichever is applicable, less any shares withheld to cover taxes.  Said

 

8

--------------------------------------------------------------------------------


 

transfer shall occur as of a date or dates determined by the Committee which
shall not be earlier than the Participant’s Payment Date and shall not be later
than December 31 of the Year in which the Participant’s Payment Date occurred. 
However, as permitted by Code §409A, if a Participant’s Payment Date occurs
during October, November, or December, payment shall be considered timely if
made by the fifteenth day of the third month after the month in which the
Participant’s Payment Date occurred.

 

8.3                                 Other Separation from Service.  If a
Participant’s Separation from Service occurs under circumstances not covered
under sections 8.1 and 8.2 (i.e. not due to death or Disability and before the
applicable age specified in section 8.2(a)), then the provisions of (a) through
(c) shall apply:

 

(a)                                  If the Separation from Service is not for
“cause”, (i) Options held by the Participant which are exercisable as of the
date of Separation from Service will remain exercisable for a period of three
months after such separation (but in no event after the expiration date of any
such options), and (ii) Options which are not yet exercisable as of the date of
the Separation from Service will be forfeited immediately.  If the Separation
from Service is for “cause”, all options will be forfeited immediately upon
Separation from Service, regardless of whether they were then exercisable.

 

(b)                                 All Equity Units then outstanding will be
forfeited, and no payment will be made with respect thereto.  However, if the
Separation from Service is not for “cause”, the Committee may, in its sole
discretion, provide for vesting and payment with respect to all or a portion of
the outstanding Equity Units.  Any such payment shall occur as of a date
determined by the Committee which shall not be earlier than the Participant’s
Payment Date and shall not be later than December 31 of the Year in which the
Participant’s Payment Date occurred.  However, as permitted by Code  §409A, if a
Participant’s Payment Date occurs during October, November, or December, payment
shall be considered timely if made by the fifteenth day of the third month after
the month in which the Payment Date occurred.

 

When such a payment occurs, the Participant will receive one share of Common
Stock for each vested Equity Unit, less any applicable withholding taxes.  The
Committee’s decision with respect to such payment will be not be binding or
precedential with regard to subsequent Separations from Service by other
Participants.  The Committee may delegate its authority under this paragraph to
the Company’s chief executive officer.  If the Separation from Service is for
“cause”, then any outstanding Equity Units will be forfeited immediately and are
not subject to discretionary payout.

 

(c)                                  For purposes of this section, the existence
of “cause” will be determined by the Committee by reference to any employment or
other agreement or policy applicable to the Participant.  In addition, the
Committee may determine any of the following to constitute “cause”:  
(i) dishonesty, fraud, misrepresentation, embezzlement or

 

9

--------------------------------------------------------------------------------


 

deliberate injury or attempted injury, in  each case related to the Company or
any Subsidiary, (ii) any unlawful or criminal activity of a serious nature,
(iii) any intentional and deliberate breach of a duty or duties that,
individually or in the aggregate, are material in relation to the Participant’s
overall duties, or (iv) any material breach of any employment, service,
confidentiality or noncompete agreement entered into with the Company or any
Subsidiary.

 

8.4                                 Breach of Confidentiality or Noncompete
Agreements.  Notwithstanding anything in the Plan to the contrary, in the event
that a Participant materially breaches the terms of any confidentiality or
noncompete agreement entered into with the Company or any Subsidiary, whether
such breach occurs before or after such Participant’s Separation from Service,
the Committee in its sole discretion may immediately terminate all rights of the
Participant under the Plan and any agreements evidencing an Option or Equity
Unit grant then held by the Participant without notice of any kind.

 

8.5                                 Payment Date.  A Participant’s “Payment
Date” is the first day of the seventh month after the month in which the
Participant’s Separation from Service occurred.  For example, if a
Participant’s  Separation from Service occurs on May 15, 2007 her Payment Date
is December 1, 2007, and payment must occur on or after December 1, 2007 and on
or before March 15, 2008.  If another Participant’s Separation from Service
occurs January 31, 2008, his Payment Date is August 1, 2008 and payment must
occur on or after August 1, 2008 and on or before December 31, 2008.

 

8.6                                 Non-Employee Directors.  Sections 8.1
through 8.5 are not applicable to Options or Equity Units granted to Directors
who are not Employees.  If such an individual has a Separation from Service
(i.e. ceases to be a Director):

 

(a)                                  He or she may exercise any outstanding
Options within 12 months after ceasing to be a Director (or within such other
period as approved by the Board or Committee at the time the Options were
granted).

 

(b)                                 All Equity Units then held by the
Participant will vest.  The Company will transfer to the Participant a number of
shares of Common Stock equal to the number of the Participant’s outstanding
Equity Units.  Said transfer shall occur as of a date or dates determined by the
Company which shall not be later than December 31 of the Year in which the
Participant ceased to be a Director.  However, as permitted by Code §409A, if a
Participant’s Separation from Service occurs during October, November, or
December, payment shall be considered timely if made by the fifteenth day of the
third month after the month in which the Participant ceased to be a Director.

 

8.7                                 Options Not Exercisable After Expiration
Date.  Notwithstanding any provisions of this Section 8 to the contrary, no
Option will be exercisable after its Expiration Date.

 

8.8                                 Provisions Applicable If a Participant’s
Employer Ceases to be a Subsidiary.  For purposes of sections 8.2 and 8.3, if a
Participant’s employer ceases to be a Subsidiary of the Company due to a sale of
stock which qualifies as a change of control for purposes of Code §409A, and the
Participant remains an employee of that employer, the Participant will be
considered to have

 

10

--------------------------------------------------------------------------------


 

a Separation from Service as of the date the employer ceases to be a
Subsidiary.  The preceding sentence does not apply if, at the time the employer
ceases to be a Subsidiary, the Participant transfers to employment with the
Company or another Subsidiary.

 

9.                                       Payment of Withholding Taxes.

 

9.1                                 General Rules.  The Company is entitled to
(i) withhold and deduct from the shares of Common Stock payable under the Plan,
from future wages of the Participant, or from other amounts that may be due and
owing to the Participant from the Company or a Subsidiary, or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all federal, state and local withholding and employment-related
tax requirements attributable to an Option or Equity Unit, including, without
limitation, the grant, exercise or vesting of, or payment of dividends with
respect to, an Equity Unit or a disqualifying disposition of stock received upon
exercise of an Incentive Stock Option, or (ii) require the Participant promptly
to remit the amount of such withholding to the Company before taking any action,
including issuing any shares of Common Stock, with respect to the Option or
Equity Unit.

 

9.2                                 Special Rules.  The Committee may, in its
sole discretion and upon terms and conditions established by the Committee,
permit or require a Participant to satisfy, in whole or in part, any withholding
or employment-related tax obligation described in Section 9.1 of the Plan by
electing to tender Previously Acquired Shares (including but not limited to the
Shares the acquisition of which triggered the tax obligation), by withholding
shares of Common Stock payable to the Participant under this Plan, or by
payments made pursuant to a Broker Exercise Notice, or by a combination of such
methods.

 

10.                                 Change of Control Event.

 

10.1                           Change of Control Event.  A “Change of Control
Event” shall be deemed to have occurred if any of the following occurs:

 

(a)                                  Any “Person” (as defined in
Section 13(d) of the Exchange Act) acquires or becomes a beneficial owner (as
defined in Exchange Act Rule 13d-3), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company’s then outstanding securities entitled to vote generally in the election
of directors (Voting Securities) or 20% or more of the outstanding shares of
Common Stock; provided, however, that the following shall not constitute a
“Change of Control Event”:

 

(1)                                  any acquisition or beneficial ownership by
the Company or a Subsidiary;

 

(2)                                  any acquisition or beneficial ownership by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or a Subsidiary;

 

(3)                                  any transaction immediately following which
more than 80% respectively, of (i) the combined voting power of the Company’s
Voting Securities and (ii) the Common Stock is then beneficially owned, directly
or indirectly, by all or

 

11

--------------------------------------------------------------------------------


 

substantially all of the persons who beneficially owned Voting Securities and
Common Stock immediately prior to such transaction in substantially the same
proportions as their ownership immediately prior to such acquisition;

 

(b)                                 Continuing Directors do not constitute a
majority of the members of the Board;

 

(c)                                  Consummation of a reorganization, merger or
consolidation of the Company (other than a merger or consolidation with a
subsidiary of the Company), unless immediately following such reorganization,
merger or consolidation, all or substantially all of the persons who were the
beneficial owners, respectively, of Voting Securities and Common Stock
immediately prior to such reorganization, merger or consolidation beneficially
own, directly or indirectly, more than 80% respectively of (i) the combined
voting power of the then outstanding Voting Securities and (ii) the then
outstanding shares of Common Stock of the corporation resulting from such
reorganization, merger or consolidation in substantially the same proportions as
their ownership of the Voting Securities and Common Stock as the case may be,
immediately prior to such reorganization, merger or consolidation;

 

(d)                                 Approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company or the sale or other
disposition of all or substantially all of the assets of the Company (in one or
a series of transactions), other than to a corporation with respect to which,
immediately following such sale or other disposition, more than 80%,
respectively, of (i) the combined voting power of the then outstanding Voting
Securities and (ii) the then outstanding shares of Common Stock of such
corporation is then beneficially owned, directly or indirectly, by all or
substantially all of the persons who were the beneficial owners respectively of
the Voting Securities and Common Stock immediately prior to such sale or other
disposition in substantially the same proportions as their ownership of the
Voting Securities and Common Stock, as the case may be, immediately prior to
such sale or other disposition;

 

(e)                                  The Company enters into a letter of intent,
an agreement in principle or a definitive agreement relating to a “Change in
Control Event” described in (a), (b), (c) or (d) that ultimately results in such
a “Change of Control Event”, or a tender or exchange offer or proxy contest is
commenced which ultimately results in such a “Change in Control Event”.

 

Notwithstanding anything stated above, a “Change of Control Event” shall not be
deemed to occur with respect to a Participant if the acquisition or beneficial
ownership of the 20% or greater interest referred to in (a) is by the
Participant or by a group, acting in concert, that includes the Participant or a
majority of the then combined voting power of the then outstanding Voting
Securities (or voting equity interests) of the surviving corporation or of any
corporation (or other entity) acquiring all or substantially all of the assets
of the Company shall, immediately after a reorganization, merger, consolidation
or disposition of assets referred to in (c) or (d), be beneficially owned,
directly or indirectly, by the Participant or by a group, acting in concert,
that includes the Participant

 

12

--------------------------------------------------------------------------------


 

10.2                           Code §409A Event.  A “Code §409A Event” is a
Change of Control Event (as defined in section 10.1) that qualifies as a change
in control event for purposes of Code §409A and any applicable regulations.

 

10.3                           Continuing Directors.  Continuing Directors
means:

 

(a)                                  individuals who, on January 1, 2006, are
Directors;

 

(b)                                 individuals elected as Directors after
January 1, 2006 for whose election proxies are solicited by the Board; or

 

(c)                                  individuals elected or appointed by the
Board to fill vacancies on the Board caused by death or resignation (but not by
removal) or to fill newly-created directorships, provided that a Continuing
Director shall not include an individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the threatened election or removal of directors (or other actual or threatened
solicitation of proxies or consents) by or on behalf of any person other than
the Board.

 

10.4                           Acceleration of Vesting.  If a Change of Control
Event occurs, (a) all Options will become immediately exercisable in full and
will remain exercisable for the remainder of their terms, regardless of whether
the Participants to whom such Options have been granted remain in the employ or
service of the Company or any Subsidiary; and (b) all Equity Units then held by
Participants will vest and be payable as follows:

 

(a)                                  If the Change of Control Event qualifies as
a Code §409A Event, all Equity Units then held by Participants will vest and be
payable immediately.

 

(b)                                 If the Change of Control Event does not
qualify as a Code §409A Event:

 

(1)                                  All Equity Units which would not have been
vested immediately before the Change of Control Event if the Participant then
had a Separation from Service will vest and be paid as soon as administratively
feasible during the year in which the Change of Control Event occurred.

 

(2)                                  All Equity Units which would have been
vested immediately before the Change of Control Event if the Participant then
had a Separation from Service will vest and will be paid as of whichever of the
following dates is earlier:

 

(A)                              As soon as administratively feasible in the
Year after the Year in which the Performance Period for the Equity Unit ends.

 

(B)                                During the seventh month after the month in
which the Participant’s Separation from Service occurs.

 

13

--------------------------------------------------------------------------------


 

10.5                           Cash Payment.  If a Code §409A Event occurs, then
the Board or Committee may, without the consent of any Participant affected
thereby, terminate the Plan and all substantially similar plans.  Upon such
termination, all Participants will receive the following amounts as payment for
their outstanding Options or Equity Units:

 

(a)                                  With respect to the shares of Common Stock
subject to Options, as of the effective date of any such Change of Control
Event, cash in an amount equal to the excess of the Fair Market Value of such
shares immediately prior to the effective date of such Change of Control Event
over the exercise price per share of such Option.

 

(b)                                 With respect to the Equity Units, cash in an
amount equal to the Fair Market Value (determined immediately prior to the
effective date of the Change of Control Event), of the shares of Common Stock
represented by such Equity Units.

 


ANY SUCH TERMINATION MUST OCCUR DURING THE 1 MONTH PERIOD PRECEDING OR THE 12
MONTH PERIOD FOLLOWING THE CODE §409A EVENT.  THE CASH PAYMENTS MUST BE
COMPLETED WITHIN 12 MONTHS AFTER THE PLAN IS TERMINATED.


 

10.6                           Gross-Up for Change of Control Payments.  If,
with respect to a Participant, the acceleration of the vesting of an Option or
Equity Unit as provided in Section 10.4 (which acceleration could be deemed a
“Payment” within the meaning of Code § 280G(b)(2)) or the payment of cash in
exchange for all or part of an Option or Equity Unit as provided in
Section 10.5, together with any other payments which such Participant has the
right to receive from the Company or any corporation that is a member of an
“affiliated group” (as defined in Code § 1504(a) without regard to Code §
1504(b)) of which the Company is a member, would constitute an “excess parachute
payment” (as defined in Code § 280G(b)(1)), and therefore be subject to the
excise tax imposed under Code § 4999, then the Participant shall be entitled to
receive an additional cash payment from the Company in an amount such that the
Participant would be in the same financial position as if there were no excise
tax imposed on such payments.  That is, if any amount paid pursuant to this Plan
is subject to the excise tax imposed by Code § 4999, the Company shall pay the
Participant an additional amount such that, after payment by the Participant of
all income taxes and excise taxes imposed upon such additional payment, the
Participant will retain a portion of the additional payment equal to the excise
tax.  For this purpose, the Company shall assume that the Participant’s income
is taxed at the highest federal and state marginal rate then in effect.

 

11.                                 Rights of Eligible Recipients and
Participants; Transferability.

 

11.1                           Employment.  Nothing in the Plan will interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
the employment of any Employee or Participant at any time, nor confer upon any
Employee or Participant any right to continue in the employ of the Company or
any Subsidiary.

 

11.2                           Rights as a Shareholder.  As a holder of Options
or Equity Units, a Participant will have no rights as a shareholder unless and
until the Options are exercised or the Equity Units are paid in the form of
Common Stock.  However, as part of any grant of Equity Units, the Committee may

 

14

--------------------------------------------------------------------------------


 

provide that a Participant will be entitled to receive cash distributions
equivalent to the dividends paid from time to time on the Common Stock
underlying such Units.

 

11.3                           Restrictions on Transfer.  Any Option or Equity
Unit granted under this Plan shall by its terms be non-transferable by the
grantee other than by will or the laws of descent and distribution and shall be
exercisable during the grantee’s lifetime only by the grantee or by the
grantee’s guardian or legal representative, except that a Non-Qualified Stock
Option may, if the Option Agreement so provides, also be transferable to members
of the grantee’s immediate family, to a partnership whose members are only the
optionee and/or members of the grantee’s immediate family, or to a trust for the
benefit of only the grantee and/or members of the grantee’s immediate family. 
“Immediate Family” for purposes of this section includes only the grantee’s
spouse, parents, children, and other direct descendants of the grantee and his
or her spouse (including children and other descendants by adoption).

 

11.4                           Non-Exclusivity of the Plan.  Nothing contained
in the Plan is intended to modify or rescind any previously approved
compensation plans or programs of the Company or create any limitations on the
power or authority of the Board to adopt such additional or other compensation
arrangements as the Board may deem necessary or desirable.

 

12.                                 Securities Law and Other Restrictions.

 

Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under this Plan, and a Participant may not sell, assign, transfer
or otherwise dispose of shares of Common Stock issued pursuant to the Plan,
unless (a) there is in effect with respect to such shares a registration
statement under the Securities Act and any applicable state securities laws or
an exemption from such registration under the Securities Act and applicable
state securities laws, and (b) there has been obtained any other consent,
approval or permit from any other regulatory body which the Committee, in its
sole discretion, deems necessary or advisable.  The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing shares of Common Stock, as may be deemed necessary or advisable by
the Company in order to comply with such securities law or other restrictions.

 

13.                                 Plan Amendment, Modification and
Termination.

 

The Board or Committee may suspend or terminate the Plan or any portion thereof
at any time, and may amend the Plan from time to time in such respects as the
Board or Committee may deem advisable.  However, no amendments to the Plan will
be effective without approval of the stockholders of the Company if stockholder
approval of the amendment is then required pursuant to Code § 422 or the
rules of the New York Stock Exchange.  No termination, suspension or amendment
of the Plan may adversely affect any outstanding award without the consent of
the affected Participant; provided, however, that this sentence will not impair
the right of the Board or Committee to take whatever action it deems appropriate
under Sections 3(e), 4.3 and 10.5.

 

15

--------------------------------------------------------------------------------


 

14.                                 Effective Date and Duration of the Plan.

 

The Plan is effective upon approval by the Company’s shareholders.  The Plan
will terminate at midnight on December 31, 2015, and may be terminated prior to
such time to by Board action, and no Options or Equity Units will be granted
after such termination.  Except as provided in section 10.5, awards outstanding
upon termination of the Plan may continue to be exercised, or become free of
restrictions and paid, in accordance with their terms.

 

15.                                 Miscellaneous.

 

15.1                           Governing Law.  The Plan will be construed in
accordance with the laws of Missouri.

 

15.2                           Successors and Assigns.  The Plan will be binding
upon and inure to the benefit of the successors and permitted assigns of the
Company and the Participants.’

 

15.3                           Code §409A.  The Plan is intended to satisfy all
applicable requirements of Code §409A  and will be construed in light of that
intent.  The Committee may modify the Plan and Options or Equity Units granted
pursuant to the Plan to the extent the Committee deems necessary to comply with
Code §409A, even if such modifications adversely affect outstanding Options and
Equity Units, provided the Committee determines that such modifications are
necessary to avoid adverse tax consequences.

 

 

APPROVED IN BEHALF OF THE COMPANY

 

 

 

 

 

By:

 

 

     E. H. Seashore, Vice President

 

 

 

Date Signed:                                               , 2008

 

16

--------------------------------------------------------------------------------